DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase (U.S. Publication No. 2014/0123472 A1) in view of Kurihara et al. (U.S. Publication No. 2016/0161564 A1).


With respect to claim 1, Iwase discloses a method for inspecting detecting a short circuit (para 0008, lines 15-18), the method comprising:
providing a plurality of battery cells (a plurality of single cells 10 that form the battery pack 100 shown in Fig. 1), wherein each battery cell comprises an electrode assembly in which a positive electrode and a negative electrode are stacked in a battery container (electrode body 30 forms the single cell 10 shown in Fig. 3; see positive and negative electrode 60 and 70 shown in Fig. 3) with a separator interposed therebetween (see spacers 130 shown in between cells 10 shown in Fig. 1) and an electrolyte, wherein the battery container is sealed (see electrolyte 27 held inside battery case 20 shown in Fig. 3);
providing the plurality of battery cells in an activation jig (para 0026, lines 1-4), wherein each battery cell is connected by the positive electrode and the negative electrode to the jig for current inspection (electrode body 30 forms the single cell 10 shown in Fig. 3; see positive and negative electrode 60 and 70 shown in Fig. 3).
pressing the activation jig (para 0016, lines 1-9); and
inspecting a current of the battery cells (para 0038, lines 1-12).
Iwase does not disclose pre-aging the plurality of battery cells in the battery container.
Kurihara et al. discloses pre-aging the plurality of battery cells in the battery container (step 14 (S14) is when the aging is performed at the first pressuring force set in Step S13.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Iwase to include pre-aging the plurality of battery cells in the battery container as taught by Kurihara et al. to prevent the electrodes from getting too close and prevent short-circuiting (para 0036, lines 1-14).

With respect to claim 2, the combination of Iwase and Kurihara et al. discloses the method of claim 1, wherein the method is performed before a first formation process (see Iwase para 0016, lines 1-9).

(see Iwase para 0016, lines 1-9; para 0038, lines 1-12).

With respect to claim 12, the combination of Iwase and Kurihara et al. discloses the method of claim 1 but does not disclose a particular value for this parameter.  However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide wherein a state of charge (SOC) of the battery cell to be inspected is 10% or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. See MPEP 2144.05.


With respect to claim 13, Iwase discloses the method of claim 1, wherein, in pressing the activation jig, the pressing force is between 1 MPa to 5 MPa (see Iwase para 0015, lines 1-2).

With respect to claim 14, Iwase discloses the method of claim 1, wherein, in pressing the activation jig, the pressing force is between 2.83 MPa to 3.34 MPa (see Iwase para 0015, lines 1-2).


With respect to claim 15, the combination of Iwase and Kurihara et al. discloses the method of claim 1, wherein the step of pressing the activation jig includes pressing the battery cell by a pressure pad attached to the activation jig (see Iwase para 0010, lines 1-22; para 0016, lines 1-9).

(see Iwase para 0010, lines 1-22; para 0016, lines 1-9).


Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase (U.S. Publication No. 2014/0123472 A1) in view of Kurihara et al. (U.S. Publication No. 2016/0161564 A1) as applied to claims 1-3 and 12-16 above and further in view of Wu et al. (U.S. Publication No. 2016/0126758 A1).


With respect to claim 4, the combination of Iwase and Kurihara et al. discloses the method of claim 1.
The combination of Iwase and Kurihara et al. does not disclose wherein inspecting the current of the battery cells comprises:
applying a constant voltage to the battery cell; and
detecting a separator defect by measuring a leakage current.
Wu et al. discloses wherein inspecting the current of the battery cells comprises:
applying a constant voltage to the battery cell (para 0075, lines 1-6); and
detecting a separator defect by measuring a leakage current (para 0115, lines 1-20).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Iwase and Kurichara et al. to include wherein inspecting the current of the battery cells comprises: applying a constant voltage to the battery cell; and
detecting a separator defect by measuring a leakage current as taught by Wu et al. to prevent excessive charge or excessive discharge and diagnosis of leakage current.



With respect to claim 5, the combination of Iwase, Kurichara et al. and Wu et al. discloses the method of claim 4 discloses a voltage (para 0054, lines 1-12) but does not specifically disclose wherein a range of the applied voltage 1s from an open circuit voltage of the battery cell to the open circuit voltage of the battery cell + 500 LV. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a range of the applied voltage 1s from an open circuit voltage of the battery cell to the open circuit voltage of the battery cell + 500 LV, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art.  See MPEP 2144.05.



With respect to claim 6, the combination of Iwase, Kurichara et al. and Wu et al. discloses the method of claim 5 discloses a voltage (para 0054, lines 1-12) but does not specifically disclose wherein the range of the applied voltage is from the open circuit voltage of the battery cell to the open circuit voltage of the battery cell + 50 pV. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a range of the wherein the range of the applied voltage is from the open circuit voltage of the battery cell to the open circuit voltage of the battery cell + 50 pV, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art.  See MPEP 2144.05.


With respect to claim 7, the combination of Iwase, Kurichara et al. and Wu et al. discloses the method of claim 4 discloses measuring a leakage current (para 0115, lines 1-20) wherein detecting the separator defect includes measuring the leakage current for 2 to 10 seconds.  However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to wherein detecting the separator defect includes measuring the leakage current for 2 to 10 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art.  See MPEP 2144.05.


With respect to claim 8, the combination of Iwase, Kurichara et al. and Wu et al. discloses the method of claim 7, where an average leakage current is measured (para 0099, lines 1-9) but does not disclose wherein it is determined that there is a separator defect when an average value of the measured leakage current exceeds 0.08 mA.  However, it would have 1been obvious to a person having ordinary skill in the art at the time the invention was made to wherein it is determined that there is a separator defect when an average value of the measured leakage current exceeds 0.08 mA, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art.  See MPEP 2144.05.



Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase (U.S. Publication No. 2014/0123472 A1) in view of Kurihara et al. (U.S. Publication No. 2016/0161564 A1) and further in view of Wu et al. (U.S. Publication No. 2016/0126758 A1) as applied to claims 4-8 above and further in view of Igawa et al. (U.S. Publication No. 2018/0047961 A1).



With respect to claim 9, the combination of Iwase, Kurichara et al. and Wu et al. discloses the method of claim 8.
The combination of Iwase, Kurichara et al. and Wu et al. does not disclose wherein the separator defect includes a tearing, a folding or a puncture of the separator.
   Igawa et al. discloses wherein the separator defect includes a tearing, a folding or a puncture of the separator (para 0097, lines 1-3).
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Iwase, Kurichara et al. and Wu et al. to include wherein the separator defect includes a tearing, a folding or a puncture of the separator as taught by Igawa et al. to determine the breakage defect of the separator (para 0097, lines 1-3).


With respect to claim 10, the combination of Iwase, Kurichara et al. and Wu et al. discloses the method of claim 9, wherein an area of the tearing of the separator is greater than 0 mm’ and less than 26.0 mm (para 0098, lines 1-5).

(para 0098, lines 1-5).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.